DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one electronic data storage device claimed in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a medical imaging device claimed in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a radiation treatment apparatus comprising a treatment beam source and a patient support unit claimed in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BINARY TRACKING OF AN ANATOMICAL TRACKING STRUCTURE ON MEDICAL IMAGES.
The disclosure is objected to because of the following informalities:  
Abstract, line 2, “the” before “position” should be replaced by --a--.
Abstract, line 3, --a-- should be inserted before “radiation treatment”.
Abstract, line 8, --a-- should be inserted before “radiation treatment”.
Abstract, line 9, “the” before “system” should be replaced by --a--.
Appropriate correction is required.
An amended abstract should be provided on a separated sheet of paper.

Claim Objections
Claims 17-28 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Propposed Amendments) A computer-implemented method for determining [[the]] a position (a lack of an antecedent basis) of an anatomical tracking structure in a tracking image usable for controlling a radiation treatment of a patient, the computer-implemented method comprising: 
acquiring planning image [[data]] data, which describes a planning image of the anatomical tracking structure (recited previously); 
acquiring reference image [[data]] data, which describes a reference image of the anatomical tracking structure (recited previously); 
determining [[the]] a position of the anatomical tracking structure in the reference image 
generating a binarized reference image from the reference image through a binarization of the reference image; 
making a selection from the binarized reference image based on the position of the anatomical tracking structure in the reference image, wherein the selection includes the anatomical tracking structure; 
processing the planning image to generate at least one binarized planning image being a binarization of the planning image 
determining the position of the anatomical tracking structure in the at least one binarized planning image (a rejection under 35 U.S.C. 112(b)) and making at least one binarized planning image, wherein the selection from the at least one binarized planning image includes the anatomical tracking structure; 
generating a template for determining the position of the anatomical tracking structure in another image based on the selection from the binarized reference image and the selection from the at least one binarized planning image; 
acquiring a two-dimensional monochrome [[image]] image, which describes the anatomical tracking structure;  Page 2 of 9Title: Binary Tracking on Medical Images Attorney Docket: ZT482-18079 61 836 P WO XV Preliminary Amendment 
processing the two-dimensional monochrome image (recited previously) to generate a binarized two-dimensional monochrome image being a binarization of the two-dimensional monochrome image; and
detecting the position of the anatomical tracking structure in the binarized two-dimensional monochrome image by matching the template with the binarized two-dimensional monochrome image.
Appropriate correction is required.
Claims 18-22 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The computer-implemented method according to claim 17, further comprising:
processing [[of]] the reference image comprises computing, for each pixel in the reference image, a local average of colour values in a neighbourhood, of of colour values for each pixel.
Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The computer-implemented method according to claim 18, further comprising:
comparing the local average image image, which describes, for each pixel of the reference image and each pixel of the local average image, a difference between [[the]] a colour value (a lack of antecedent basis) of [[the]] a respective pixel (a lack of antecedent basis) in the reference image and [[the]] a local average (a lack of antecedent basis) of the respective pixel in the reference image.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The computer-implemented method according to claim 19, wherein the generating binarized reference image from the reference image through the binarization of the reference image comprises a colour value (the generating step recited in claim 17).
Appropriate correction is required.
Claims 21 and 22 are objected to because of the following informalities:  
Claim 21 should be amended as follows:
21. (Proposed Amendments) The computer-implemented method according to claim 18, wherein the determining the position of the anatomical tracking structure in the reference image comprises a user interaction or automatically and/or [[the]] a selection from the at least one binarized planning image (recited previously in claim 17) includes pixels in the at least one binarized planning image having a colour value with a predetermined relationship to a predetermined threshold colour value.
Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
Claim 22 should be amended as follows:
22. (Proposed Amendments) The computer-implemented method according to claim 21, further comprising:
correcting a colour [[value]] value, which is contained in the template but not in the selection from the binarized reference [[image]] image, a contour (a lack of antecedent basis) of the template to [[the]] a geometry (a lack of antecedent basis) of the selection from the binarized reference image.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The computer-implemented method according to claim 17, further comprising:
correcting a colour [[value]] value, which is contained in the selection from the binarized reference image but not in the template, a contour (a lack of antecedent basis) of the template to [[the]] a geometry (a lack of antecedent basis) of the selection from the binarized reference image.
Appropriate correction is required.
Claims 24 and 25 are objected to because of the following informalities:  
Claim 24 should be amended as follows:
24. (Proposed Amendments) The computer-implemented method according to claim 17, further comprising:
generating a template mask a contour (a lack of antecedent basis) of the template higher the closer the pixel is located to the contour and to weight a pixel having a predetermined distance from a known contour of the template higher than a pixel the having the predetermined distance from an estimated contour of the template.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  
Claim 25 should be amended as follows:
25. (Proposed Amendmnets) The computer-implemented method according to claim 24, wherein the generating the template mask based on the template comprises generating the template mask a morphological dilation and/or a morphological erosion of the template (the generating step recited previously in claim 24).

Claim 26 is objected to because of the following informalities:  
Claim 26 should be amended as follows:
26. (Proposed Amendments) The computer-implemented method according to claim 17, further comprising:
acquring a series of two-dimensional monochrome images; 
processing each of the series of two-dimensional monochrome images (recited previously) two-dimensional monochrome image being a binarization of [[the]] a respective two-dimensional monochrome image; and 
detecting the position of the anatomical tracking structure in each of the binarized monochrome images a respective binarized monochrome image.
Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
Claim 27 should be amended as follows:
27. (Proposed Amendments) The computer-implemented method according to claim [[17]] 17, further comprising:
at least one of: 
a relative position between an anatomical target of the radiation treatment, for example the anatomical tracking structure, and adjusting at least part of a radiation treatment system for performing the radiation treatment anatomical two-dimensional monochrome image; or 
determining a control signal anatomical tracking structure in the binarized two-dimensional monochrome image, and issuing the control signal to a treatment beam source of the radiation treatment apparatus for controlling an emission of a treatment beam.
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
Claim 28 should be amended as follows:
28. (Proposed Amendments) The method according to claim 17, wherein the planning image and the reference image are of different imaging modality, and the planning image and the Page 4 of9Title: Binary Tracking on Medical ImagesAttorney Docket: ZT482-18079 61 836 P WO XVPreliminary Amendmentreference image are each matched with a multimodal atlas configured to match [[the]] different imaging modalities (a lack of antecedent basis) onto on another, and wherein a positional transformation between the planning image and the reference image is established based on [[the]] a match (a lack of antecedent basis) between the planning image and the multimodal atlas and [[the]] a match (a lack of antecedent basis) between the reference image and the multimodal atlas.
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  
Claim 29 should be amended as follows:

acquiring planning image [[data]] data, which describes a planning image of [[the]] an anatomical tracking structure (claim 1); 
acquiring reference image [[data]] data, which describes a reference image of the anatomical tracking structure; 
determining [[the]] a position of the anatomical tracking structure in the reference image 
generating a binarized reference image from the reference image through a binarization of the reference image; 
making a selection from the binarized reference image based on the position of the anatomical tracking structure in the reference image, wherein the selection includes the anatomical tracking structure; 
processing the planning image to generate at least one binarized planning image being a binarization of the planning image 
determining the position of the anatomical tracking structure in the at least one binarized planning image and making a selection at least one binarized planning image, wherein the selection from the at least one binarized planning image includes the anatomical tracking structure; 
generating a template for determining the position of the anatomical tracking structure in another image based on the selection from the binarized at least one binarized planning image; 
acquiring a two-dimensional monochrome [[image]] image, which describes the anatomical tracking structure; 
processing the two-dimensional monochrome image to generate a binarized two-dimensional monochrome image being a binarization of the two-dimensional monochrome image; and Page 5 of 9Title: Binary Tracking on Medical Images Attorney Docket: ZT482-18079 61 836 P WO XV Preliminary Amendment
detecting the position of the anatomical tracking structure in the binarized two-dimensional monochrome image by matching the template with the binarized two-dimensional monochrome image.
Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  
Claim 30 should be amended as follows:
30. (Proposed Amendments) A system for determining [[the]] a position of an anatomical tracking structure in a tracking image usable for controlling a radiation treatment such as at least one of radiotherapy or radiosurgery of a patient, the system comprising: 
at least one computer having a memory and at least one processor connected to the memory (a rejection under 35 U.S.C. 112(b)), the memory having instructions stored thereon for performing a method comprising: 
acquiring planning image [[data]] data, which describes a planning image of the anatomical tracking structure; 
acquiring reference image [[data]] data, which describes a reference image of the anatomical tracking structure; 
a position of the anatomical tracking structure in the reference image 
generating a binarized reference image from the reference image through a binarization of the reference image; 
making a selection from the binarized reference image based on the position of the anatomical tracking structure in the reference image, wherein the selection includes the anatomical tracking structure; 
processing the planning image to generate at least one binarized planning image being a binarization of the planning image 
determining the position of the anatomical tracking structure in the at least one binarized planning image (a rejection under 35 U.S.C. 112(b)) and making a selection at least one binarized planning image, wherein the selection from the at least one binarized planning image includes the anatomical tracking structure; 
generating a template for determining the position of the anatomical tracking structure in another image based on the selection from the binarized reference image and the selection from the at least one binarized planning image; 
acquiring a two-dimensional monochrome [[image]] image, which describes the anatomical tracking structure; 
two-dimensional monochrome image to generate a binarized two-dimensional monochrome image being a binarization of the two-dimensional monochrome image;  andPage 6 of 9Title: Binary Tracking on Medical Images Attorney Docket: ZT482-18079 61 836 P WO XV Preliminary Amendment 
detecting the position of the anatomical tracking structure in the binarized two-dimensional monochrome image by matching the template with the binarized two-dimensional monochrome image; 
at least one electronic data storage device storing at least the planning image data; 
a medical imaging device for generating the two-dimensional monochrome image data; 
a radiation treatment apparatus comprising a treatment beam source and a patient support unit; 
wherein the at least one computer is coupled to: 
the at least one electronic data storage device for acquiring, from the at least one data storage device, at least the planning image data; 
to the medical imaging device for acquiring, from the medical imaging device, the two-dimensional monochrome image; 
to the radiation treatment apparatus for issuing a control signal to the radiation treatment apparatus for controlling at least one [[of ]] of:
a [[the]] functionality (a lack of antecedent basis) of the treatment beam source; or 
a [[the]] position (a lack of antecedent basis) of the patient support unit on [[the]] a basis of the position of the anatomical two-dimensional monochrome image.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: at least one electronic data storage device and a medical imaging device in claim 30.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “at least one electronic data storage device storing at least the planning image data” in line 31.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “a medical imaging device for generating the two-dimensional monochromatic image data” in line 32.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-30 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites a limitation “the planning images” in line 15, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 17 recites a limitation “the binarized planning image” in lines 16, 17, and 21, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 18 recites a limitation “the image processing” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 21 recites a limitation “the binarized planning image” in lines 3-4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 24 recites a limitation “a pixel the having the predetermined distance from an estimated contour of the template” in lines 4-5, which renders the claim indefinite.  The meaning of the limitation is unclear.
Claim 26 recites a limitation “the binarized monochrome images” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 27, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 29 recites a limitation “the planning images” in line 15, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 29 recites a limitation “the binarized planning image” in lines 16, 17, and 21, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 30 recites a limitation “memory” in line 4, which renders the claim indefinite.  It is unclear whether or not the at least one computer comprises memory.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 30 recites a limitation “the planning images” in line 18, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 30 recites a limitation “the binarized planning image” in lines 19, 20, and 24, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 30 recites a limitation “the two-dimensional monochrome image data” in line 32, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim limitation “at least one electronic data storage device storing at least the planning image data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a medical imaging device for generating the two-dimensional monochromatic image data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 fails to set forth a further method step.  See MPEP § 2111.04.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Taguchi et al
Yu et al. (U. S. Patent No. 9,734,589 B2) disclosed systems, devices, and methods for tracking and compensating for a motion of a patient during a medical imaging scan.
Xing et al. (U. S. Patent No. 9,604,077 B2) disclosed visualizing a radiation therapy beam in real-time in a context of an anatomy of a patient.
Fu et al. (U. S. Patent No. 8,457,372 B2) disclosed a subtraction of a segmented anatomical feature from an acquired image.
Gerig et al. (U. S. Patent No. 5,446,548 A) disclosed a patient positioning and monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884